Citation Nr: 1757773	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  11-21-846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for thrombophlebitis of the left leg. 

2.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

S.Wainaina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to December 1970 and from April 1972 to February 1993.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The claims file is now entirely in VA's secure electronic processing systems, Legacy Content Manager and the Veterans Benefits Management System.

This matter was remanded by the Board in April 2014 to afford the Veteran a hearing before a Veterans Law Judge.  That hearing was held in July 2015, and a transcript of the proceeding is of record.  In June 2016, the issue was remanded for further development.  The Veteran was afforded a second hearing by the Board before a Veterans Law Judge in July 2017. 

The case was remanded in March 2017 for further development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

The case was remanded in March 2017.  The Veteran had requested another hearing.  He had a hearing in July 2015, but the Veteran law Judge who conducted the hearing is no longer employed by the Board.  The Veteran testified in his last hearing that his swelling of his left leg is getting worse.  The last VA exam was June 2016.  Under these circumstances, another VA examination is necessary to determine the current severity of the thrombophlebitis of his left leg.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

As to the TDIU claim, the Board finds that it was raised as a part of the increased rating thrombophlebitis issue.  The issue of entitlement to TDIU is inextricably intertwined with the rating for thrombophlebitis of the left leg, as an increased rating may be assigned on remand and such action could affect the TDIU issue.  Therefore, both the TDIU and thrombophlebitis of the left leg claims are being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of updated treatment records, VA and non- VA. 

2.  Provide the Veteran and request that he complete and return an application for TDIU.  Any further action deemed appropriate should be undertaken as a result of the information contained on the completed application.

3.  After any additional documents are obtained and associated with the electronic claims file, schedule the Veteran for a VA examination to determine the nature and severity of thrombophlebitis of his left leg.  The electronic claims folder must be provided to and pertinent documents herein reviewed by the clinician as part of the examination.  The clinician must specify in the report that the claims file has been reviewed.

The clinician must describe all of the symptoms associated with thrombophlebitis of the left leg.  The clinician's attention is directed to the Veteran's July 2017 hearing testimony that his left leg is permanently swollen and has gotten worse as he. The examiner should describe any skin problems the Veteran has with his left leg. 

The examiner should address functional impairment as a result of the Veteran's service-connected left leg thrombophlebitis and describe any resulting occupational impairment.

4.  After completing the actions detailed above, (re)adjudicate the claims.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

